Case t:20-cv-11356-NMG Becument 28 Filed 06/90/24 Bage 4 ef 31

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

ELMUTAZ OSMAN,
Plaintiff,
Ws No. 20-cv-11356-NMG
WILLIAM DWAN, EDWARD GLEESON,
MICHAEL O’HARA, THE CITY OF
BOSTON, and JOHN DOES 1-5,

Defendants.

 

 

REPORT AND RECOMMENDATION ON DEFENDANTS’
MOTIONS TO DISMISS

 

CABELL, U.S.M.J.

Plaintiff Elmutaz Osman has brought several claims against
eight Boston Police Department (BPD) officers and the City of
Boston (the City) for allegedly subjecting him to a baseless car
stop and malicious prosecution. The City (D. 12) and three of the
officers, including Detective Michael Dwan (D. 14), Officer Edward
Gleeson (D. 16) and Lieutenant Michael O’Hara (D. 18), move to
dismiss or partially dismiss the complaint pursuant to Fed. R.
Civ. P. 12(b) (6) for failure to state a claim upon which relief
can be granted.! For the reasons that follow, I recommend that
the City’s motion be allowed and that each of the three officers’

motions be allowed in part and denied in part.

 

phe other five officers have not yet been identified or served. None of the
motions seek relief on their behalf and the court does not address the merits
of any claims against them.

Gifts, conridercTom defer darts obgectivn Htaaetc ( Dechat Ne: Sa),
Report and Keeounen cla Aa acceptid an a
shorten, USOT atviefao2/
